ORDER

PER CURIAM.
AND NOW, this 18th day of December, 2002, the Petition for Allowance of Appeal is granted, limited to
Whether the trial court abused its discretion or committed an error of law compelling Petitioner to pay for Respondent’s medical coverage, contrary to Pa. R.C.P.1910.16-6(b)(2); and
Whether the trial court abused its discretion or committed an error of law in determining both the amount and the time period of pro-ration of Respondent’s inheritance income in determining Respondent’s net monthly income.